       Case 2:16-md-02724-CMR Document 1598 Filed 11/17/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OFF PENNSYLVANIA


                                                    MDL NO. 2724
 IN RE: GENERIC PHARMACEUTICALS
 PRICING ANTITRUST LITIGATION                       16-MD-2724


 THIS DOCUMENT RELATES TO:                          HON. CYNTHIA M. RUFE

 ALL ACTIONS                                        NOTICE OF CHANGE OF ADDRESS




TO THE CLERK AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that Zelle LLP’s San Francisco office has moved. The new

address is:

       Zelle LLP
       555 12th Street, Suite 1230
       Oakland, CA 94607
All telephone numbers, the fax number, and all email addresses remain the same.

 DATED: November 17, 2020               Respectfully submitted,

                                        By: /s/ Judith A. Zahid
                                        Judith A. Zahid
                                        Eric W. Buetzow
                                        ZELLE LLP
                                        555 12th Street, Suite 1230
                                        Oakland, CA 94607
                                        Telephone: (415) 693-0700
                                        Facsimile: (415) 693-0770
                                        jzahid@zelle.com
                                        ebuetzow@zelle.com

                                        James R. Martin
                                        Jennifer Duncan Hackett
                                        ZELLE LLP
                                        1775 Pennsylvania Avenue, NW,
                                        Suite 375
                                        Washington, D.C. 20006
                                        Telephone: (202) 899-4100

                                              1
Case 2:16-md-02724-CMR Document 1598 Filed 11/17/20 Page 2 of 3




                         Facsimile: (612) 336-9100
                         jmartin@zelle.com
                         jhackett@zelle.com

                         ATTORNEYS FOR PLAINTIFF UNITED
                         HEALTHCARE SERVICES, INC.




                               2
        Case 2:16-md-02724-CMR Document 1598 Filed 11/17/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on November 17, 2020, I caused the foregoing document to be filed

with the Clerk of Court via CM/ECF. Notice of this filing will be sent to counsel of record by

operation of the Court’s electronic filing system.

                                                           /s/ Judith A. Zahid
                                                           Judith A. Zahid




                                                 3

4839-7073-0193v1
